                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         MICHELLE GAZAVE,                                   Case No. 19-cv-08443-NC
                                  11
                                                       Plaintiff,                           ORDER OF REFERRAL
Northern District of California




                                  12
 United States District Court




                                                v.
                                  13
                                         MARK STEVENSON, et al.,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          Pro se plaintiff Michelle Gazave has filed a new complaint alleging that the
                                  18   defendants are involved in “many crimes including child sex trafficking.” Dkt. No. 1 at 5.
                                  19   In particular, Gazave alleges that Defendants, which includes the District Attorney’s
                                  20   Office, the Social Security Agency, and the San Jose Police Department forced her to give
                                  21   up her daughter to David Gazave. See id. at 6–11.
                                  22          Local Rule 3-12(c) provides that “[w]henever a Judge believes that a case pending
                                  23   before that Judge is related to another case, the Judge may refer the case to the Judge
                                  24   assigned to the lowest-numbered case with a request that the Judge assigned to the lowest
                                  25   numbered case consider whether the cases are related.” This case appears related to an
                                  26   earlier case, Gazave v. Persky et al., Case No. 19-cv-02420-LHK, in which Gazave alleged
                                  27   that the defendants “conspired to kidnap [her] child.” Gazave, Case No. 19-cv-02420-
                                  28   LHK, Dkt. No. 1 at 6. Although Gazave applies different legal labels to her claims, the
                                  1    underlying allegations of fact are the same. Likewise, the Defendants named in this case
                                  2    are largely the same as the defendants in Case No. 19-cv-02420-LHK.
                                  3          Therefore, the undersigned REFERS this action to the Honorable Lucy H. Koh for a
                                  4    determination of whether this action is related to Case No. 19-cv-02420-LHK.
                                  5          IT IS SO ORDERED.
                                  6
                                  7    Dated: January 2, 2020                   _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  8                                                   United States Magistrate Judge
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   2
